Citation Nr: 1724641	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to service-connected disabilities.  

2.  Entitlement to a rating in excess of 10 percent prior to July 16, 2008 and 20 percent thereafter for right (dominant) shoulder synovitis and post traumatic degenerative arthritis plus chronic tendonitis.

3.  Entitlement to a rating in excess of 20 percent prior to October 1, 2013 and 10 percent thereafter for status post right knee injury with ligament laxity.

4.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis.

5.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1977 and from December 1985 to May 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008, May 2008, and November 2009, rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon,

In the January 2008 rating decision, the RO increased the rating for the Veteran's right shoulder disability to 10 percent disabling, effective January 20, 2007.  In the May 2008 rating decision, the RO increased the rating for the Veteran's status post right knee injury with ligament laxity to 20 percent disabling, effective October 17, 2007.  

Thereafter, in a January 2009 rating decision, the rating for the Veteran's right shoulder disability was increased to 20 percent disabling, effective July 16, 2008.  

In the November 2009 rating decision, the RO denied service connection rheumatoid arthritis and entitlement to a TDIU.  

Subsequently, in a January 2012 rating decision, the RO granted a separate 10 percent rating for arthritis of the right knee, effective October 17, 2007.  In a July 2013 rating decision, the RO decreased the rating for the Veteran's status post right knee injury with ligament laxity to 10 percent disabling, effective October 1, 2013.

The issues of entitlement to service connection for rheumatoid arthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran failed to report, without good cause, for VA examinations scheduled in September 2015 to assess the severity of his service-connected right knee and right shoulder disabilities.

2.  Prior to July 16, 2008, the Veteran's right shoulder disability was manifested by arthritis with evidence of pain on motion; there was no evidence of limitation of motion at shoulder level, midway between side and shoulder level, or 25 degrees from the side.  

3.  As of July 16, 2008, the Veteran's right shoulder disability has, at worst, been manifested by abduction at shoulder level; there is no evidence of limitation of motion midway between side and shoulder level, or 25 degrees from the side.  

4.  Prior to October 1, 2013, the Veteran's status post right knee injury with ligament laxity was manifested by moderate instability.

5.  As of October 1, 2013, the Veteran's status post right knee injury with ligament laxity has been manifested by slight instability.

6.  Throughout the rating period on appeal, the Veteran's right knee degenerative arthritis has, at worst, been manifested by limitation of motion with flexion to 115 degrees with evidence of pain at 90 degrees and extension to 0 degrees; there is no evidence of flexion limited to 45 degrees or extension limited to 15 degrees.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to July 16, 2008 and 20 percent thereafter for right (dominant) shoulder synovitis and post traumatic degenerative arthritis plus chronic tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.40, 4.45, 4.59, 4.71a,, Diagnostic Codes 5010, 5201 (2016).

2.  The criteria for a rating in excess of 20 percent prior to October 1, 2013 and 10 percent thereafter for status post right knee injury with ligament laxity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5267 (2016).

3.  The criteria for an initial rating in excess of 10 percent for right knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2016).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

I. Right Shoulder Disability

The Veteran's service-connected right shoulder disability has been evaluated under Diagnostic Codes 5010 for traumatic arthritis and 5201 for limitation of motion of the shoulder.

Diagnostic Code 5010 indicates that traumatic arthritis is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  In the alternative, a 10 percent rating is warranted if there is X-ray evidence of involvement of one or more major joints or 2 or more minor joint groups.  A 20 percent evaluation is assigned if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201 limitation of motion at shoulder level contemplates a 20 percent evaluation for the major side.  Limitation of motion midway between the side and shoulder level contemplates a 30 percent evaluation for the major side.  Where arm limitation of motion is limited to 25 degrees from the side, a 40 percent evaluation is assigned for the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Factual Background

Turning to the evidence, findings from a January 2007 VA x-ray revealed, in part, right shoulder osteoarthritis.  

The Veteran was provided a VA examination in December 2007.  At the time of the examination, there were subjective complaints of pain, but no evidence of dislocation, weakness, or easy fatigue.  The Veteran also reported flare-ups, which occurred most days, with various manual or overhead activities.  

On objective testing, it was noted that the Veteran's muscle condition was average.  Range of motion testing revealed external rotation of 30/30, internal rotation of 95/95, forward flexion of 140/160, and abduction of 95/110.  The examiner noted that the shoulder was painful with movement to include over full motion; however, rotator cuff function was good.  He opined that decreasing forward flexion of the right shoulder by 25 degrees represented symptoms at the shoulder.  Further, flare-ups in the same area were represented by decreasing the range of motion by 30 degrees.  The shoulder was tender in all areas, including the bicipital groove and biceps tendon.  Other tender areas were the trapezius muscle, acromioclavicular joint and greater tuberosity.  Bicep muscle was in normal position.  The examiner noted that the shoulder had gradually worsened over the years and had become arthritic.  

The Veteran was provided an additional VA examination in September 2008.  It was noted that the examination had some decrease in motion compared to the previous examination.  The examiner reported that movement was painful bilaterally over full motion.  Rotator cuff function continued to be quite good and both shoulders continued to be tender in all areas.  On range of motion testing, external rotation was 30/30, internal rotation was 95/95, forward flexion was 120/95, and abduction 80/60.  The Veteran continued to report flare-ups.  The examiner noted that decreased forward flexion of the right shoulder by 55 degrees represented the various symptoms.  Repeated movement did not cause flare-ups or loss of motion.  

In the report of an August 2009 VA examination, it was noted that the shoulder joint was painful.  Notwithstanding, the Veteran had full motion of all joints.  On range of motion testing, there was eternal rotation from 0 to 30 degrees, internal rotation from 0 to 95 degrees, forward flexion from 0 to 110 degrees, and abduction form 0 to 80 degrees, 

The Veteran was scheduled for an additional VA examination in September 2015; however he failed to report for the examination.  

Analysis

After a review of the evidence, the Board finds that entitlement to a rating in excess of 10 percent prior to July 16, 2008 and 20 percent thereafter for the Veteran's right shoulder disability is not warranted.

At the outset, as detailed above, the Veteran was scheduled for a VA examination in September 2015 which was necessary to ascertain the current severity of his disability; however he failed to report without explanation.  When a Veteran fails to report for VA examination in connection with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.665(b).  Absent any explanation for the Veteran's failure to report, good cause has not been shown for the Veteran's failure to report for the necessary examination and the claim must be denied.  

In the alternative, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to July 16, 2008 and 20 percent thereafter for the Veteran's right shoulder disability.  

Prior to July 16, 2008, the Veteran's right shoulder disability was manifested by x-ray findings of arthritis with pain on motion.  As detailed above, range of motion testing during the December 2007 revealed external rotation of 30/30, internal rotation of 95/95, forward flexion of 140/160, and abduction of 95/110.  At no time during this stage of the appeal has the objective evidence demonstrated limitation of the motion at shoulder level, midway between side and shoulder level, or 25 degrees from the side.  There is also no indication that the diagnosed arthritis caused occasional incapacitating exacerbations.  Thus, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201.

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran has complained of pain, fatigue, weakness, and flare-ups.  Despite the noted symptoms, the evidence of record does not show any additional functional limitation that is tantamount to interference in range of motion contemplated by the next-higher 20 percent rating.  In so finding, the December 2007 examiner opined that decreasing forward flexion of the right shoulder by 25 degrees represented symptoms of the shoulder.  Thus, with the presence of reported symptoms, flexion would be reduced to 115 degrees.  The examiner also determined that flare-ups in the same area were represented by decreasing the same motion by 30 degrees; indicating 110 degrees of flexion during flare ups.  As such, a rating in excess of 10 percent prior to July 16, 2008 is not warranted. 

As of July 16, 2008, the Veteran's right shoulder disability has been manifested complaints of pain with reduced of motion.  In this regard, during the September 2008 VA examination, the appellant had external rotation of 30/30, internal rotation of 95/95, forward flexion of 120/95, and abduction of 80/60.  At the August 2009 VA examination, range of motion testing revealed eternal rotation to 30 degrees, internal rotation to 95 degrees, forward flexion to 110 degrees, abduction to 80 degrees, and abduction to 60 degrees.  At worst, range of motion during this stage of the appeal was reflected by abduction to 80 degrees, contemplated by limitation of motion at shoulder level.  However, at no time during this stage of the appeal has the objective evidence demonstrated limitation of the motion midway between side and shoulder level, or 25 degrees from the side.  Thus a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5201.

In reaching the above findings, the Board has appropriately considered functional loss due to pain and flare-ups noted during this stage of the appeal.  DeLuca, supra.  While the evidence indicates pain on movement, it does not demonstrate any additional loss in range of motion of the right shoulder to warrant the next-higher rating.  In this regard, the September 2008 VA examiner determined that the reported symptoms decreased forward flexion by 55 degrees, reducing flexion to 65 degrees.  As such, a rating in excess of 20 percent is not warranted.

The Board has also considered the applicability of other potential diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no indication that the Veteran has ankylosis of scapulohumeral articulation; therefore, a rating under Diagnostic Code 5200 is not warranted.  In addition, the evidence of record does not reflect fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus; therefore a higher rating under Diagnostic Code 5202 is also not warranted.  Finally, there is no evidence of clavicle or scapula impairment, thus a rating under Diagnostic Code 5203 is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to July 16, 2008 and 20 percent thereafter for the Veteran's service-connected right shoulder disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

II.  Right Knee 

The Veteran's service-connected right knee disability has assigned ratings under Diagnostic Code 5010 for arthritis, Diagnostic Code 5260 for limitation of motion, and Diagnostic Codes 5257 for instability.

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a. 

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) rating; flexion of the leg limited to 45 degrees warrants a 10 percent rating; flexion of the leg limited to 30 degrees warrants a 20 percent rating; and flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) rating; extension of the leg limited to 10 degrees warrants a 10 percent rating; extension of the leg limited to 15 degrees warrants a 20 percent rating; extension of the leg limited to 20 degrees warrants a 30 percent rating; extension of the leg limited to 30 degrees warrants a 40 percent rating; and extension of the leg limited to 45 degrees warrants a 50 rating.  38 C.F.R. § 4.71a.

Factual Background

The Veteran was provided a VA examination in April 2008.  At that time, it was noted that orthopedic treatment involved careful activity, oral medication, and use of a cane.  The appellant also sometimes used a wheelchair and had elastic support for his knee.  His comfort level allowed him to drive for 90 minutes, limited in part by multiple joint pain, including the right knee.  Walking was limited to 5 minutes by similar difficulties.  Symptoms of the right knee included pain, collapsing, occasional partial locking, and instability.  It was noted that the Veteran continued to have pain, weakness, and easy fatigue.  There was also impaired coordination, which included instability in the knee.  Flare-ups were reported with activities such as standing, driving, and walking.

On range of motion testing, the Veteran had flexion of the right knee from 0 to 110.  The examiner determined that decreasing flexion of the right knee by 25 degrees represented symptoms of the knee and decreasing flexion by 30 degrees represented flare-ups of the right knee.  Pain with movement over full range of motion was noted.  There was no increased in joint fluid, redness, or swelling.  Patellar pain and crepitation were moderate.  Quadriceps muscle development was satisfactory and equal.  Anterior tendons were nontender and medial joint line had moderate tenderness.  The lateral joint line had mild tenderness in the right knee.  The ligaments were normal and McMurray and Lachman tests were negative.  There was no lateral instability or subluxation.  Right knee pain was mostly medial, plus some lateral pain.  Continued pain, instability, and loss of motion at the right knee were diagnosed as rheumatoid arthritis plus degenerative arthritis.  

The Veteran was provided an additional VA examination in September 2008.  Pain and collapsing on the right were noted.  It was also reported that there was still occasional locking in the right knee.  Range of motion testing was 0 to 140 degrees on the right.  The knee was painful over full range of motion.  The examiner noted that other findings remained the same as in the April 2008 VA examination.  The Veteran continued to report flare-ups.  The examiner noted that decreased forward flexion by 55 degrees represented the various symptoms.  Repeated movement of the knee did not cause flare-ups or loss of motion.  

In the report of an August 2009 VA examination, it was noted that the Veteran had pain in the knees and that there was collapsing in the right knee.  There was no locking of either knee, but there was instability in the right knee.  The appellant had range of motion from 0 to 95 degrees.

The Veteran was afforded and VA examination in June 2012 at which time right knee degenerative joint disease was assessed.  The Veteran reported daily swelling of the knee and constant soreness and stiffness.  He denied locking, but indicted that he felt unstable, noting that 4 years ago, he fell three times and was provided a brace, which stopped the falls.  There was no recent trauma, falls, or instabilities.  The Veteran reported that there was constant ache and pain with all motion.  Strength was generically reduced secondary to pain.  He also reported flare-ups described as increased pain which were caused by any standing, lifting, or carrying.

On range of motion testing, of the right knee, the Veteran had flexion to 115 degrees with evidence of pain at 90 degrees.  Extension ended at 5 degrees with evidence of pain at 5 degrees.  There was no change in range of motion following repetitive testing.  Functional limitation included less movement than normal and pain on movement in the right knee.  Muscle strength and joint stability test were normal and there was no finding of patellar subluxation/dislocation.  The examiner noted that imagining studies showed degenerative or traumatic arthritis of the right knee, which was mild in nature.  

The Veteran was provided a VA examination in September 2012.  At that time diagnoses of mild right knee degenerative joint disease and bilateral palindromic arthritis of the knees was provided.  The Veteran reported flare-ups which occurred 5 to 8 times per month, typically lasting 2 to 3 days.  The Veteran reported that his range of motion was reduced by 95 percent during flare-ups.  On range of motion testing, the Veteran had right knee flexion to 115 degrees with evidence of pain at 115 degrees and not limitation of extension.  There was no change in range of motion following repetitive testing.  Functional impairment of the knees included less movement than normal and pain on movement.  Muscle strength test and joint stability test were normal and there was no finding of patellar subluxation or dislocation.

VA medical records demonstrate treatment for rheumatoid arthritis, to include the use of a wheel chair during flare-ups.  The condition also causes reduced range of motion of the joints.  

The Veteran was scheduled for an additional VA examination in September 2015; however he failed to report for the examination.  

Analysis

After a review of the evidence, the Board finds that a rating in excess of 20 percent prior to October 1, 2013 and 10 percent thereafter for the Veteran's right knee injury with ligament laxity is not warranted.  The Board also finds that an initial rating in excess of 10 percent for right knee degenerative arthritis is not warranted.

At the outset, as detailed above, the Veteran was scheduled for a VA examination in September 2015 which was necessary to ascertain the current severity of his right knee disability; however he failed to report without good cause.  When a Veteran fails to report for VA examination in connection with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.665(b).  Absent any explanation for the Veteran's failure to report, the Board finds that good cause has not been shown and the increased rating portion of his claim must be denied.  

In the alternative, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent prior to October 1, 2013 and 10 percent thereafter for the Veteran's right knee injury with ligament laxity.  

Prior to October 1, 2013, the Veteran's right knee injury with ligament laxity was manifested by moderate instability.  As detailed above, at the April 2008 VA examination, the Veteran reported that the symptoms of the right knee included pain, collapsing, and instability.  However, on examination, there was no objective evidence of instability.  Notwithstanding, the examiner diagnosed continued pain, instability, and loss of motion of the right knee, diagnosed as rheumatoid arthritis plus degenerative arthritis.  In the report of the August 2009 VA examination, it was noted that the Veteran had pain, collapsing, and instability in the right knee.  However, at the June 2012 examination, while the Veteran reported that he felt unstable, he denied any recent trauma, falls, or instabilities.  Additionally, the joint stability test was normal and there was no finding of patellar subluxation/dislocation.  At the September 2012 examination, there was no report of instability, the joint stability test was normal, and there was no finding of patellar subluxation or dislocation.  In light of the foregoing, the Board finds that there is no indication that the instability of the right knee was severe in nature.  As such, a rating in excess of 20 percent prior to October 1, 2013 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As of October 1, 2013, the appellant right knee injury with ligament laxity has been no more than slight in nature.  As detailed above, the Veteran failed to report for the scheduled VA examination during this stage of the appeal.  There is no evidence to suggest that the Veteran's instability of the right knee is moderate in nature.  As such, a rating in excess of 10 percent as of October 1, 2013 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In addition, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for right knee degenerative arthritis.  In this regard, at worst, the Veteran's right knee degenerative joint disease has been manifested by flexion to 115 degrees with evidence of pain at 90 degrees and extension to 0 degrees.  At no time during the period on appeal has the Veteran's right knee degenerative arthritis been manifested by flexion limited to 30 degrees or extension limited to 20 degrees.  Further, there is no indication that the diagnosed arthritis caused occasional incapacitating exacerbations.  As such, a rating in excess of 10 percent based on limitation of motion is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201.

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  In this regard, the Veteran has complained of pain and flare-ups.  However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion.  Notably, the April 2008 examiner opined that during flare-ups, flexion was decreased by 30 degrees, reducing flexion to 80 degrees.  At the September 2009 VA examination, such symptoms caused a 55 degree reduction during flare-ups, reducing flexion to 85 degrees.  The Board acknowledges that during the September 2012 VA examination, the appellant reported that his range of motion was reduced by 95 percent during flare-ups.  However, the medical evidence of record suggests that the Veteran's non-service connected rheumatoid arthritis causes flare-ups and decreased range of motion.  Thus, while the Veteran has reported significant limitations during flare-ups, the available evidence does not show that such limitation is specifically attributable to the Veteran's service-connected right knee degenerative arthritis.  Moreover, the Board has assigned greater probative weight to the examiner's estimate of the limitation of motion the Veteran experiences during flare-ups as a result of his service-connected right knee disability.  As such, a rating in excess of 10 percent is not warranted.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no evidence of ankylosis of the knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.  Thus, separate or higher ratings are not warranted under any other diagnostic code for disabilities of the knee.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent prior to October 1, 2013 and 10 percent thereafter for the Veteran's right knee injury with ligament laxity.  Additionally, the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for right knee degenerative arthritis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a rating in excess of 10 percent prior to July 16, 2008 and 20 percent thereafter for right (dominant) shoulder synovitis and post traumatic degenerative arthritis plus chronic tendonitis is denied.

Entitlement a rating in excess of 20 percent prior to October 1, 2013 and 10 percent thereafter status post right knee injury with ligament laxity is denied.

Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis is denied.


REMAND

The Veteran asserts that service connection is warranted for rheumatoid arthritis.  He contends that the condition is related to joint pain treated during active service.  Alternatively, he contends that his rheumatoid arthritis is secondary to his service-connected disabilities, which include right knee and right shoulder disabilities.  

After reviewing the medical opinions of record, the Board finds that they are inadequate to determine the claim of service connection for rheumatoid arthritis.  

Following the August 2009 VA examination, the examiner opined that the Veteran would have developed rheumatoid arthritis even without being in the military and without developing a right knee problem, therefore it is less likely than not that the rheumatoid arthritis is related to military service or the right knee.  However, the examiner does not provide a rationale to support his finding.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner also indicated that the favoring the right knee probably made the symptoms worse in all four extremities.  Again, the examiner failed to provide a rationale to support his finding.  Additionally, given the speculative language used by the examiner, the opinion is insufficient to support an award of service connection.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).

In a July 2011 VA medical opinion, the examiner, in part, opined that the Veteran's rheumatoid arthritis was not caused by his service-connected right shoulder disability.  However, he did not provide a rationale.  He also failed to provide an opinion regarding aggravation of rheumatoid arthritis by the service-connected right shoulder disability.  

Lastly, in a VA medical opinion obtained in February 2017, the examiner, in relevant part, determined that the rheumatoid arthritis was not aggravated by the service-connected knee disability.  In support thereof, he noted that rheumatoid arthritis is a symmetric, inflammatory polyarthric of unknown etiology.  However, such statement does not discuss aggravation.  

In light of the foregoing, an addendum medical opinion must be obtained on remand.

Finally, the Board notes that the evidence of records indicates that the Veteran is unemployable due to his rheumatoid arthritis.  Thus, the issue of entitlement to service connection for a rheumatoid arthritis should be resolved prior to further consideration of his entitlement to TDIU.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).  Thus, the Board's consideration of the TDIU issue will be held in abeyance pending additional action on the claim of service connection for rheumatoid arthritis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's rheumatoid arthritis.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner should provide opinions for the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's rheumatoid arthritis was incurred in service or is otherwise causally related to his active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's rheumatoid arthritis was caused by his service-connected disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's rheumatoid arthritis has been aggravated by his service-connected disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


